Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Specification
The abstract of the disclosure is objected to because:  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 3 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1 and claim 2.  See MPEP § 608.01(n).  Accordingly, the claim 3 not been further treated on the merits.


REASONS FOR ALLOWANCE
Claims 1-3, 5-16  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1-10, 12, 14-16, the present invention is direct to a method for using a system for detecting a position of a second device in relation to a first device: Independent claim 1 identifies the uniquely distinct features of " determining whether the transition detected by means of the first sensor, or a transition detected by means of the second sensor, is a transition from the first physical characteristic to the second physical characteristic, determining whether a transition, detected by means of the third sensor, and substantially simultaneously to the transition detected by means of the first sensor or the second sensor, is a transition from the first physical characteristic to the second physical characteristic, and determining, based on the determinations whether the transitions were transitions from the first physical characteristic to the second physical characteristic, whether the transitions occurred at opposite ends of the extended field;"
As to claims 11, 13, the present invention is direct to a system for determining the position of a second device in relation to a first device: Independent claim 11 identifies the uniquely distinct features of " the extensions of the fields along the array, and the position of the second sensor in relation to the first sensor are such that when the first sensor detects, during a movement of the second device in relation to the first device, a transition from the first physical characteristic to the second physical characteristic, or vice versa, the second sensor detects, during the transition, either the first physical characteristic or the second physical characteristic, and in that the system comprises a third sensor arranged to be fixed to the second device, and the distance between the first sensor and the third sensor, or between the second sensor and the third sensor, along the array of fields, is equal to the extension, along the array, of the extended field;"

The closest prior art,  Kato  et al. (US 20210269093 A1) and Wissel et al. (US 20200088551 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claim is allowed as the same reasons above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        6/17/2022